DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to explicitly disclose or fairly suggest a laser processing device comprising “a determiner configured to determine whether operation of the spatial light modulator is normal when the second mode is being executed, wherein the determiner makes the determination on the basis of a change in intensity of the laser light emitted from the spatial light modulator between before the switching control and after the switching control,” along with the other claimed limitations of claim 1.
Regarding claim 6, the prior art of record fails to explicitly disclose or fairly suggest an operation checking method of a spatial light modulator of a laser processing device, comprising “a second step in which determination on whether operation of the spatial light modulator is normal is made on the basis of a change in intensity of the laser light between before the switching control and after the switching control when the second mode is being executed,” along with the other claimed limitations of claim 6.
The prior art reference of Kane et al. (US 8,165,838) discloses a laser processing device and calibration system (Fig. 1) that operates in a first mode and a second mode (col. 32, lines 46-
The prior art reference of Shen et al. (US 2010/0108889) discloses a method for checking a spatial light modulator (Fig. 2) by taking measurements (Fig. 1 and abstract).
The prior art reference of Huang et al. (US 2016/0131901) discloses a calibration method of an optical system including a spatial light modulator (11, Fig. 1) that compares measured light intensity distribution (Fig. 20 and abstract).
However, none of the cited references disclose the limitations of claims 1 and 6 above.
Therefore, claims 1 and 6 are allowed.  Claims 2-5 are also allowed by virtue of their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896